tcmemo_1996_546 united_states tax_court stanley and jean cohen petitioners v commissioner of internal revenue respondent docket no filed date bernard s mark and richard s kestenbaum for petitioners halvor n adams iii for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows 1unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax sec sec sec sec sec sec year deficiency a a a a a a b dollar_figure dollar_figure dollar_figure -- -- dollar_figure big_number big_number -- dollar_figure -- big_number big_number big_number -- big_number -- big_number big_number big_number big_number -- -- -- big_number fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure pursuant to six stipulations of settled issues the parties resolved by mutual concessions all substantive issues in this case and agreed that petitioners are liable for deficiencies in the amounts of dollar_figure for zero for dollar_figure for and dollar_figure for the only issues that remain for decision concern petitioners' liability for additions to tax based on the agreed underpayments for and for failure_to_file timely returns under sec_6651 for negligence or intentional disregard of rules or regulations under sec_6653 and for substantial_understatement of tax under sec_6661 we hold petitioners liable for each of the additions to tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference at the time the petition was filed petitioners resided in great neck estates new york all references to petitioner are to petitioner stanley cohen for several years petitioner was employed as manager of the wall street office of loeb rhodes co a securities brokerage firm subsequently he was affiliated with tyz-all plastics inc as an employee officer director and shareholder his affiliation with this corporation ended in prior to and during the years at issue petitioner traded securities for his own account the parties have stipulated that he did not engage in these securities transactions as a dealer during the years at issue petitioner held an interest in several partnerships_and_s_corporations in he and two other individuals incorporated krs restaurant corp krs for the purpose of operating a restaurant later that year petitioner and his two associates formed the carlisle inn joint_venture cijv and harrisburg inn joint_venture hijv to operate two motels acquisition of the motel and restaurant businesses was financed in part by loans that petitioner and his associates guaranteed the forms filed by cijv and hijv reflect that a 50-percent interest in each joint_venture was owned by an s_corporation called kbs motel corp kbs the forms 1120s filed 2the record contains additional facts concerning petitioner's background and trading activity that may be relevant to the reasonableness of petitioner's reliance on his accountant's substantive tax_advice for purposes of sec_6653 and to the existence of reasonable_cause for a waiver under sec_6661 in view of our disposition of both of these issues however further details would be superfluous and we have therefore omitted them by kbs show petitioner and his two associates as equal one-third shareholders petitioner actively participated in the management of each of the entities and signed their tax returns petitioners' federal_income_tax returns for the years at issue were prepared by edward leuschner leuschner leuschner has been a certified_public_accountant since tax_return preparation constitutes half of his practice leuschner prepared petitioners' returns on the basis of information provided by petitioner including schedules k-1 and worksheets prepared by petitioner showing the results of his securities transactions during the year petitioner had net losses from his investments in s_corporations and partnerships for each of the years at issue the largest losses for and arose from the motel and restaurant businesses reported on the schedules k-1 issued by kbs and krs leuschner advised petitioner that he had sufficient basis and amount_at_risk to deduct fully his distributive_share of loss from each of the entities for each year with respect to the losses reported by kbs and krs in particular leuschner 3whether the tax returns of cijv hijv and kbs accurately reflect the actual ownership relationships among these entities and petitioner is disputed by the parties petitioners contend that the tax returns are inaccurate respondent takes the position that this question is subject_to resolution in a tefra partnership-level proceeding and thus not properly before this court there is no dispute however that the schedules k-1 used to prepare petitioners' returns were based on the ownership structures reflected on the entities' returns explained to petitioner that the amounts of the loan guarantees he had furnished in connection with the motel and restaurant acquisitions were properly credited to his basis and amount_at_risk and would absorb the deductions for each of the years at issue petitioner also sustained net losses from his securities trading leuschner advised petitioner that his securities trading was substantial enough to constitute a trade_or_business entitling him to deduct his trading losses in full on schedule c on the basis of similar advice that he had received from other accountants in prior years petitioner had reported his trading losses as ordinary losses on schedule c rather than capital losses on schedule d depending on the level of his trading activity during the year preparation of petitioners' return for was delayed by an internal_revenue_service audit of one of the entities in which petitioner held an interest a limited_partnership called barrister equipment associates or trust it was leuschner's practice to advise his clients not to file a return until it could be filed on the basis of complete and accurate information in his opinion the alternative strategy of filing a timely but incorrect return and subsequently amending it was unwise because it tended to expose the client to a greater risk of audit moreover he determined from the available information that petitioners would have no tax_liability for owing to sizable current losses and loss carryforwards he advised petitioner that since no tax would be due there would be no financial disadvantage to filing a late return petitioner knew that he had a duty to file timely returns but adopted the course of action that leuschner recommended petitioners requested and received extensions of the due_date for their return until date they did not file their return until date the returns for and were untimely filed for similar reasons not all the information relevant to petitioners' tax_liabilities for these years had been collected before the prescribed dates for filing leuschner informed petitioner that in view of the overwhelming losses passed through to him from the motel and restaurant businesses he would certainly have no tax_liability for these years and hence no reason to be concerned about meeting the filing deadlines once again petitioner was persuaded by the logic of his accountant's advice petitioners sought and received extensions of the due_date for filing their return for until date they filed the return on date petitioners sought and received extensions of the due_date for filing their return until date they filed the return on date the results of petitioner's securities trading for each of the years at issue were reported on schedule c using a method that tracked changes in an aggregate trading account the ending balance of this account was reported as gross_receipts for the taxable_year while the sum of the initial balance plus losses_incurred during the taxable_year was reported as cost_of_goods_sold the schedule c for each year showed a net_loss equal to the excess of the amount of cost_of_goods_sold and certain business_expenses over gross_receipts gross_receipts were not reported for no information provided on the returns identified what gross_receipts and cost_of_goods_sold represented the reported amounts taken from the worksheets that leuschner had received from petitioner overstated the actual losses by dollar_figure for dollar_figure for and dollar_figure for the form sec_1040 for each year described petitioner's occupation as trader and the schedules c for and further identified the business activity to which the cost items were attributable using simply the word trading the type of asset traded was not disclosed in addition for and petitioners reported on schedule c certain expenses that should have been reported on schedule a and they claimed losses from partnerships_and_s_corporations in amounts that exceeded petitioner's basis and amount_at_risk by dollar_figure for dollar_figure for and dollar_figure for opinion petitioners bear the burden of proving that they are not liable for additions to tax under sec_6651 sec_6653 and sec_6661 rule a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return by the prescribed due_date including any extensions the amount of the addition i sec_5 percent of the amount of tax required to be shown on the return for each month that the delinquency continues up to a maximum of percent the addition_to_tax does not apply when the failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 to establish reasonable_cause a taxpayer must demonstrate that he exercised ordinary business care and prudence but was nevertheless unable to file within the prescribed time period sec_301_6651-1 proced admin regs petitioners contend that they exercised ordinary business care and prudence in relying on the advice of a certified_public_accountant that it was more appropriate to file a late return than to file a timely return on the basis of incomplete and inaccurate information they argue that such reliance constitutes reasonable_cause citing 469_us_241 we disagree in united_states v boyle supra the supreme court suggested that a taxpayer's reliance on professional advice that there is no obligation to file would generally establish reasonable_cause for purposes of sec_6651 id pincite on the other hand the court affirmed that the orderly operation of our system of self-assessment depends on strict compliance with known filing obligations id pincite leuschner did not advise petitioner that he need not file a return petitioner is a sophisticated businessman he exercises responsibility for the tax compliance of partnerships_and_s_corporations whose business he manages he was aware of his obligation to file returns and of the applicable deadlines the advice he received from leuschner was that failure to comply with filing deadlines would have no adverse consequences because he would have no tax to pay leuschner also may have explained to petitioner that his recommendation was based in part on the concern that filing an amended_return would prompt an audit of the return the argument that reliance on such advice constitutes reasonable_cause for delinquency has been rejected repeatedly by this court and others 864_f2d_1521 10th cir affg 86_tc_492 becker v commissioner tcmemo_1990_120 589_fsupp_836 e d la cf lilley v commissioner tcmemo_1989_602 affd without published opinion 925_f2d_417 3d cir the addition_to_tax under sec_6651 is accordingly sustained sec_6653 sec_6653 provides for an addition_to_tax if any part of an underpayment is due to negligence or intentional disregard of rules or regulations for taxable years and the amount of the addition_to_tax i sec_5 percent of the entire underpayment plu sec_50 percent of the interest payable with respect to the portion of the underpayment attributable to negligence sec_6653 and taxable_year sec_6653 and b taxable_year for the taxable_year the addition is equal to percent of the underpayment sec_6653 for purposes of sec_6653 underpayment has the same meaning as deficiency as defined in sec_6211 except that the amount shown on the return is treated as zero if the return was filed after the prescribed deadline including any extension sec_6653 negligence includes any failure to make a reasonable attempt to comply with provisions of the code sec_6653 cf 85_tc_934 failure to comply with filing deadlines without reasonable_cause within the meaning of sec_6651 constitutes negligence 985_f2d_704 2d cir affg in part and revg on another issue tcmemo_1991_492 92_tc_342 affd on other grounds 898_f2d_50 5th cir eyefull inc v commissioner tcmemo_1996_238 ellwest stereo theatres v commissioner tcmemo_1995_610 petitioners' failure to comply with filing deadlines created underpayments for each of the years at issue equal to the amount of tax due since they were unable to show reasonable_cause for the delinquencies it follows that the underpayment for each year was attributable to negligence sec_6661 sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement of tax sec_6661 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the understatement is reduced by any portion attributable to the tax treatment of an item for which the taxpayer had substantial_authority or an item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6661 respondent is authorized to 4our disposition of the negligence issue obviates the need to consider petitioners' contention that they were not negligent with respect to the substantive errors on their tax returns because they relied reasonably and in good_faith on professional advice waive the addition_to_tax in whole or in part upon a showing that the taxpayer had reasonable_cause for the corresponding portion of the understatement and acted in good_faith sec_6661 it is undisputed that petitioners substantially understated their tax_liability for and petitioners advance two arguments to contest their liability under sec_6661 first they argue that the substantial understatements should be reduced to the extent that they are attributable to the securities trading losses deducted on schedule c because petitioners disclosed sufficient relevant facts to enable respondent to identify the potential controversy we disagree petitioners did not follow the procedures for making adequate_disclosure on form_8275 or on a statement attached to the return as provided for in the regulations see sec_1 b income_tax regs the returns themselves contained no reference to sec_6661 or other acknowledgment that petitioners were taking a potentially controversial position they did not explicitly identify petitioners' position with respect to the losses nor could respondent reasonably be expected to infer that the characterization of losses was at issue where the losses were identified only as cost_of_goods_sold the form sec_1040 reflected that petitioner's occupation was trader and the schedules c for and reflected that his principal business was trading when used properly in their technical legal sense these terms denote activities inconsistent with the use of schedule c for reporting of losses see eg 16_tc_1026 kelly v commissioner tcmemo_1996_529 and might therefore suggest a potential controversy but inasmuch as respondent had no way of ascertaining whether these terms were being used as legal terms of art or in some nontechnical sense these terms could not serve as a substitute for disclosure of the fact that petitioner was reporting losses from the sale of property that he had not held as inventory or primarily_for_sale_to_customers cf lester v commissioner tcmemo_1995_317 petitioners did not adequately disclose any items contributing to the substantial understatements for the years at issue petitioners' second argument is that respondent should have waived the additions to tax for substantial_understatement because the errors on their returns or most of them were the result of reasonable and good_faith reliance upon the mistaken judgments of their accountant see sec_1 b income_tax regs respondent's failure to waive the addition_to_tax under sec_6661 is reviewable by this court for abuse_of_discretion 91_tc_1079 in order to establish abuse_of_discretion the taxpayer must demonstrate that he specifically requested a waiver or otherwise presented his claim to respondent at some time during the administrative stage of the proceedings so as to afford her the opportunity to exercise her discretion 58_f3d_557 10th cir affg tcmemo_1992_693 46_f3d_760 8th cir affg tcmemo_1993_197 sisson v commissioner tcmemo_1994_545 myers v commissioner tcmemo_1994_529 klieger v commissioner tcmemo_1992_734 petitioners concede that they did not seek a waiver prior to trial but contend that there is case authority for the proposition that respondent should have granted a waiver sua sponte on brief they cite 45_f3d_396 10th cir revg and remanding tcmemo_1992_740 933_f2d_757 9th cir affg in part and revg in part an oral opinion of this court and daoust v commissioner tcmemo_1994_203 petitioners' reliance on these cases is misplaced in the fisher case the court_of_appeals found that the commissioner abused her discretion by failing to respond to the taxpayer's request for a waiver not by refusing to grant a waiver sua sponte in neither of the other decisions cited by petitioners is there any indication of whether an administrative remedy was in fact sought or any discussion of the need to follow such a procedure as a matter of law petitioners have not proven their entitlement to a waiver the addition_to_tax is accordingly sustained to reflect the foregoing decision will be entered under rule
